Exhibit 10.27

 

 

 

PLACEMENT AGENCY AGREEMENT

 

 

September 1, 2012

 

Gottbetter Capital Markets, LLC

Mr. Julio A. Marquez, President

488 Madison Avenue

12th Floor

New York, New York 10022

 

Re: RACKWISE, INC.

 

Dear Mr. Marquez:

 

This Placement Agency Agreement (this “Agreement”) sets forth the terms upon
which Gottbetter Capital Markets, LLC, a registered broker-dealer and member of
the Financial Industry Regulatory Authority (“FINRA”), (hereinafter referred to
as the “Placement Agent” or “Markets”), shall be engaged by Rackwise, Inc., a
publicly traded Nevada corporation, (hereinafter referred to as the “Company”),
to act as a non-exclusive Placement Agent in connection with the private
placement (the “Offering”) of the units (the “Units”) of securities of the
Company.

 

The Offering of the Units will be made by the Placement Agent and certain
selected dealers, with each Unit consisting of one (1) share of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), and a redeemable
warrant to purchase one share (1) share of Common Stock at an exercise price of
$0.30 per full share for five (5) years (the “Investor Warrants”). The Offering
Price per Unit will be equal to the lesser of (i) Twenty Cents ($0.20) and (ii)
5-day VWAP immediately prior to the applicable closing date. The Offering will
consist of a maximum of Twenty Five Million (25,000,000) Units (the “Maximum
Amount”). In the event the Offering is oversubscribed, the Company may sell up
to an additional Five Million (5,000,000) Units (the “Over-allotment Option”).
The Investor Warrants shall have “weighted average” anti-dilution protection,
subject to customary exceptions, as per the terms set forth therein.

 

If the investor elects to participate in the Proposed Offering for at least 50%
of the funds such investor has invested in the Company since September 21, 2011,
the Company, at its sole discretion, will agree to reduce the exercise price of
such investor’s warrants previously issued by the Company as part of such
investment to $0.30 (the “New Warrant Exercise Price”).

 

The Placement Agent shall accept subscriptions only from (i) persons or entities
who qualify as “accredited investors,” as such term is defined in Rule 501 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under Section 4(2) of the Securities Act of
1933, as amended (the “Act”) and (ii) persons or entities who are offered and
purchase the Units in an Offshore Transaction (as such term is defined in
Regulation S (“Regulation S”) as promulgated by the SEC under the Act) and who
are not U.S. Persons (as such term is defined in Regulation S) and are not
acting for the account or benefit of a person in the United States or a U.S.
Person. The Units will be offered until the earlier of the time that all Units
offered in the Offering are sold or until December 30, 2012 (the “Initial
Offering Period”), which date may be extended by the Company in writing (this
additional period and the Initial Offering Period shall be referred to as the
“Offering Period”). The date on which the Offering is terminated shall be
referred to as the “Termination Date.”

 

With respect to the Offering, the Company shall provide the Placement Agent, on
terms set forth herein, the right to offer and sell all of the available Units
being offered during the Offering Period (subject to prior sale of some of the
Units). It is understood that no sale shall be regarded as effective unless and
until accepted by the Company. The Company may, in its sole discretion, accept
or reject, in whole or in part, any prospective investment in the Units or allot
to any prospective subscriber less than the number of Units that such subscriber
desires to purchase. Purchases of Units may be made by the Placement Agent and
its officers, directors, employees and affiliates and by the officers,
directors, employees and affiliates of the Company for the Offering.

 



 

 

 

The Offering will be made by the Company pursuant to the Subscription Agreement
and the Exhibits attached thereto (the “Subscription Agreement”), including, but
not limited to, the form of the Investor Warrants, and any documents,
agreements, supplements and additions thereto (collectively, the “Subscription
Documents”), which at all times will be in form and substance reasonably
acceptable to the Company and the Placement Agent and their respective counsel
and contain such legends and other information as the Company and the Placement
Agent and their respective counsel, may, from time to time, deem necessary and
desirable to be set forth therein.

 

1. Appointment of Placement Agent. On the basis of the written and documented
representations and warranties of the Company provided herein, and subject to
the terms and conditions set forth herein, the Placement Agent is appointed as a
non-exclusive Placement Agent of the Company during the Offering Period to
assist the Company in finding qualified subscribers for the Offering. The
Placement Agent may sell Units through other broker-dealers who are FINRA
members and may reallow all or a portion of the Brokers’ Fees (as defined in
Section 3(a) below) it receives to such other broker-dealers or pay a finders or
consultant fee as allowed by applicable law. On the basis of such
representations and warranties and subject to such terms and conditions, the
Placement Agent hereby accepts such appointment and agrees to perform its
services hereunder diligently and in good faith and in a professional and
businesslike manner and in compliance with applicable law and to use its best
efforts to assist the Company in (A) finding subscribers of Units who either (i)
qualify as “accredited investors,” as such term is defined in Rule 501 of
Regulation D, or (ii) are offered and purchase the Units outside the United
States in an Offshore Transaction (as such term is defined in Regulation S) and
who are not U.S. Persons (as such term is defined in Regulation S) and are not
acting for the account or benefit of a person in the United States or a U.S.
Person and (B) completing the Offering. The Placement Agent has no obligation to
purchase any of the Units. Unless sooner terminated in accordance with this
Agreement, the engagement of the Placement Agent hereunder shall continue until
the later of the Termination Date or the Final Closing (as defined below).

 

2. Representations, Warranties and Covenants.

 

A. Representations, Warranties and Covenants of the Company. Except as
previously disclosed herein or in the Company’s SEC Filings, the representations
and warranties of the Company contained in this Section 2A are true and correct
as of the date of execution of this Agreement by the Company and the Company
covenants as follows, as applicable:

 

(a) The Subscription Documents have been and/or will be prepared by the Company,
in conformity with all applicable laws, and in compliance with Regulation D,
Regulation S and/or Section 4(2) of the Act and the requirements of all other
rules and regulations (the “Regulations”) of the SEC relating to offerings of
the type contemplated by the Offering, and the applicable securities laws and
the rules and regulations of those jurisdictions wherein the Placement Agent
notifies the Company that the Units are to be offered and sold excluding any
foreign jurisdictions. The Units will be offered and sold pursuant to the
registration exemption provided by Regulation D, Regulation S and/or Section
4(2) of the Act as a transaction not involving a public offering and the
requirements of any other applicable state securities laws and the respective
rules and regulations thereunder in those United States jurisdictions in which
the Placement Agent notifies the Company that the Units are being offered for
sale. None of the Company, its affiliates, or any person acting on its or their
behalf (other than the Placement Agent, its affiliates or any person acting on
its behalf, in respect of which no representation is made) has taken nor will it
take any action that conflicts with the conditions and requirements of, or that
would make unavailable with respect to the Offering, the exemption(s) from
registration available pursuant to Rule 506 of Regulation D, Rule 903 of
Regulation S and/or Section 4(2) of the Act, or knows of any reason why any such
exemption would be otherwise unavailable to it (including, without limitation,
any Directed Selling Efforts (as such term is defined in Regulation S)). None of
the Company, its predecessors or affiliates has been subject to any order,
judgment or decree of any court of competent jurisdiction temporarily,
preliminarily or permanently enjoining such person for failing to comply with
Section 503 of Regulation D. The Company has not, for a period of six months
prior to the commencement of the offering of Units, sold, offered for sale or
solicited any offer to buy any of its securities in a manner that would cause
the exemption from registration set forth in Rule 506 of Regulation D to become
unavailable with respect to the offer and sale of the Units pursuant to this
Agreement in the United States or to, by or for the benefit or account of, U.S.
Persons, or would cause the exclusion from registration provided by Rule 903 of
Regulation S to become unavailable for offers and sales of the Units pursuant to
this Agreement outside the United States to non-U.S. Persons.

 



2

 

 

(b) As to the Company, the Subscription Documents, as prepared and completed by
the Company, will not and do not include any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading: provided, however, the foregoing does not apply to any
statements or omissions made solely in reliance on and in conformity with
written information furnished to the Company by the Placement Agent specifically
for use in the preparation thereof. To the knowledge of the Company, none of the
statements, documents, certificates or other items made, prepared or supplied by
the Company with respect to the transactions contemplated hereby contains an
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which they were made. There is no fact which the Company has
not disclosed in the Subscription Documents or which is not disclosed in the
filings that the Company has made with the SEC on or after September 27 17, 2011
to the date hereof (the “SEC Filings”) and of which the Company is aware that
materially adversely affects or that could reasonably be expected to have a
material adverse effect on the (i) assets, liabilities, results of operations,
condition (financial or otherwise), business or business prospects of the
Company or (ii) ability of the Company to perform its obligations under this
Agreement (“Company Material Adverse Effect”). Notwithstanding anything to the
contrary herein, the Company makes no representation or warranty with respect to
any estimates, projections and other forecasts and plans (including the
reasonableness of the assumptions underlying such estimates, projections and
other forecasts and plans) that may have been delivered to the Placement Agent
or its representatives, except that such estimates, projections and other
forecasts and plans have been prepared in good faith on the basis of assumptions
stated therein, which assumptions were believed to be reasonable at the time of
such preparation.

 

(c) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and is qualified and in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted by the Company or the property owned or leased by the
Company requires such qualification, except to the extent that the failure to be
so qualified or be in good standing would not have a Company Material Adverse
Effect. The Company has all requisite corporate power and authority to conduct
its business as presently conducted and as proposed to be conducted (as
described in the Subscription Documents and/or the SEC Filings), has all the
necessary and requisite documents and approvals from all state authorities, has
all requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Subscription Agreement and the other
agreements contemplated hereby (this Agreement, Subscription Agreement and the
other agreements contemplated hereby that the Company is required to execute and
deliver are collectively referred to herein as the “Company Transaction
Documents”) and subject to necessary Board of Directors of the Company and
Company stockholder approvals, to issue, sell and deliver the Units, the shares
of Common Stock underlying the Units, and the shares of Common Stock issuable
upon exercise of the Investor Warrants (the “Warrant Shares”) and to make the
representations in this Agreement accurate and not misleading. Prior to the
First Closing, as defined herein, each of the Company Transaction Documents will
have been duly authorized. This Agreement has been duly authorized, executed and
delivered and constitutes (when executed by all parties hereto), and each of the
other Company Transaction Documents, upon due execution and delivery, will
constitute (when executed by all parties thereto), valid and binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms (i) except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect related to laws affecting creditors’ rights generally,
including the effect of statutory and other laws regarding fraudulent
conveyances and preferential transfers, and except that no representation is
made herein regarding the enforceability of the Company’s obligations to provide
indemnification and contribution remedies under the securities laws and (ii)
subject to the limitations imposed by general equitable principles (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).

 

(d) None of the execution and delivery of or performance by the Company under
this Agreement or any of the other Company Transaction Documents or the
consummation of the transactions herein or therein contemplated conflicts with
or violates, or will result in the creation or imposition of, any lien, charge
or other encumbrance upon any of the assets of the Company under any agreement
or other instrument to which the Company is a party or by which the Company or
its assets may be bound, or any term of the Articles of Incorporation (the
“Articles of Incorporation”) or By-laws (the “By-laws”) of the Company, or any
license, permit, judgment, decree, order, statute, rule or regulation applicable
to the Company or any of its assets, except in the case of a conflict,
violation, lien, charge or other encumbrance (except with respect to the
Articles of Incorporation or By-laws) which would not, or could not reasonably
be expected to, have a Company Material Adverse Effect.

 



3

 

 

(e) The Company’s financial statements, together with the related notes, if any,
included in the Company’s SEC Filings, present fairly, in all material respects,
the financial position of the Company as of the dates specified and the results
of operations for the periods covered thereby. Such financial statements and
related notes were prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated, except that the unaudited financial statements omit full notes, and
except for normal year end adjustments. During the period of engagement of the
Company’s independent certified public accountants, there have been no
disagreements between the accounting firm and the Company on any matters of
accounting principles or practices, financial statement disclosure or auditing
scope or procedures. The Company has made and kept books and records and
accounts which are in reasonable detail and which fairly and accurately reflect
the activities of the Company in all material respects, subject only to year-end
adjustments. Except as set forth in such financial statements or otherwise
disclosed in the Subscription Documents, the Company’s senior management has no
knowledge of any material liabilities of any kind, whether accrued, absolute or
contingent, or otherwise, and subsequent to the date of the Subscription
Documents and prior to the date of the First Closing it shall not enter into any
material transactions or commitments without promptly thereafter notifying the
Placement Agent in writing of any such material transaction or commitment. The
other financial and statistical information with respect to the Company and any
pro forma information and related notes included in the SEC Filings present
fairly the information shown therein on a basis consistent with the financial
statements of the Company included in the SEC Filings. Except as disclosed in
the Subscription Documents, the Company does not know of any facts,
circumstances or conditions which could materially adversely affect its
operations, earnings or prospects that have not been fully disclosed in the
financial statements appearing in the SEC Filings.

 

(f) Immediately prior to the First Closing, the shares of Common Stock
underlying the Units and the Investor Warrants will have been duly authorized
and, when issued and delivered against payment therefor as provided in the
Company Transaction Documents, will be validly issued, fully paid and
nonassessable. No holder of any of the shares of Common Stock underlying the
Units and the Investor Warrants will be subject to personal liability solely by
reason of being such a holder, and except as described in the Subscription
Documents, none of the shares of Common Stock underlying the Units and the
Investor Warrants will be subject to preemptive or similar rights of any
stockholder or security holder of the Company or an adjustment under the
antidilution or exercise rights of any holders of any outstanding shares of
capital stock, options, warrants or other rights to acquire any securities of
the Company. Immediately prior to the First Closing, a sufficient number of
authorized but unissued shares of Common Stock will have been reserved for
issuance upon the exercise of the Investor Warrants.

 

(g) Except as described in the Subscription Documents and/or the Company’s SEC
Filings, the Company has no subsidiaries and does not own any equity interest
and has not made any loans or advances to or guarantees of indebtedness to any
person, corporation, partnership or other entity. The conduct of business by the
Company as presently and proposed to be conducted is not subject to continuing
oversight, supervision, regulation or examination by any governmental official
or body of the United States, or any other jurisdiction wherein the Company
conducts or proposes to conduct such business, except as described in the
Company’s SEC Filings and except as such regulation is applicable to US public
companies and commercial enterprises generally. The Company has obtained all
material licenses, permits and other governmental authorizations necessary to
conduct its business as presently conducted. The Company has not received any
notice of any violation of, or noncompliance with, any federal, state, local or
foreign laws, ordinances, regulations and orders (including, without limitation,
those relating to environmental protection, occupational safety and health,
securities laws, equal employment opportunity, consumer protection, credit
reporting, “truth-in-lending”, and warranties and trade practices) applicable to
its business, the violation of, or noncompliance with, would have a Company
Material Adverse Effect, and the Company knows of no facts or set of
circumstances which could give rise to such a notice.

 

(h) Except as described in the Subscription Documents and/or the Company’s SEC
Filings, no default by the Company or, to the knowledge of the Company, any
other party, exists in the due performance under any material agreement to which
the Company is a party or to which any of its assets is subject (collectively,
the “Company Agreements”). The Company Agreements, if any, disclosed in the
Subscription Documents and/or the Company’s SEC Filings are the only material
agreements to which the Company is bound or by which its assets are subject, are
accurately described in the Subscription Documents and/or the Company’s SEC
Filings and are in full force and effect in accordance with their respective
terms, subject to any applicable bankruptcy, insolvency or other laws affecting
the rights of creditors generally and to general equitable principles and the
availability of specific performance.

 



4

 

 

(i) Subsequent to the respective dates as of which information is given in the
Subscription Documents, the Company has operated its business in the ordinary
course and, except as may otherwise be set forth in the Subscription Documents
or the Company’s SEC Filings, there has been no: (i) Company Material Adverse
Effect; (ii) material transaction otherwise than in the ordinary course of
business consistent with past practice; (iii) damage, loss or destruction,
whether or not covered by insurance, with respect to any material asset or
property of the Company; or (iv) agreement to permit any of the foregoing.

 

(j) Except as set forth in the Subscription Documents and/or the Company’s SEC
Filings, there are no actions, suits, claims, hearings or proceedings pending
before any court or governmental authority or, to the knowledge of the Company,
threatened, against the Company, or involving its assets or any of its officers
or directors (in their capacity as such) which, if determined adversely to the
Company or such officer or director, could reasonably be expected to have a
Company Material Adverse Effect or adversely affect the transactions
contemplated by this Agreement or the enforceability hereof.

 

(k) The Company is not: (i) in violation of its Articles of Incorporation or
By-laws; (ii) in default of any contract, indenture, mortgage, deed of trust,
note, loan agreement, security agreement, lease, alliance agreement, joint
venture agreement or other agreement, license, permit, consent, approval or
instrument to which the Company is a party or by which it is or may be bound or
to which any of its assets may be subject, the default of which could reasonably
be expected to have a Company Material Adverse Effect; (iii) in violation of any
statute, rule or regulation applicable to the Company, the violation of which
would have a Company Material Adverse Effect; or (iv) in violation of any
judgment, decree or order of any court or governmental body having jurisdiction
over the Company and specifically naming the Company, which violation or
violations individually, or in the aggregate, could reasonably be expected to
have a Company Material Adverse Effect.

 

(l) Except as disclosed in the Subscription Documents, Schedule 2(l) attached
hereto and/or the Company’s SEC Filings, as of the date of this Agreement, no
current or former stockholder, director, officer or employee of the Company,
nor, to the knowledge of the Company, any affiliate of any such person is
presently, directly or indirectly through his/her affiliation with any other
person or entity, a party to any loan from the Company or any other transaction
(other than as an employee) with the Company providing for the furnishing of
services by, or rental of any personal property from, or otherwise requiring
cash payments to any such person.

 

(m) The Company is not obligated to pay, and has not obligated the Placement
Agent to pay, a finder’s or origination fee in connection with the Offering
(other than to the Placement Agent), and hereby agrees to indemnify the
Placement Agent from any such claim made by any other person as more fully set
forth in Section 8 hereof. The Company has not offered for sale or solicited
offers to purchase the Units except for negotiations with the designated
Placement Agent(s). Except as set forth in the Subscription Documents and the
Company’s SEC Filings, no other person has any right to participate in any
offer, sale or distribution of the Company’s securities to which the Placement
Agent’s rights, described herein, shall apply.

 

(n) Until the earlier of (i) the Termination Date or (ii) the Final Closing (as
hereinafter defined), the Company will not issue any press release, grant any
interview, or otherwise communicate with the media in any manner whatsoever with
respect to the Offering without the Placement Agent’s prior written consent,
which consent will not unreasonably be withheld or delayed.

 

(o) No representation or warranty contained in Section 2A of this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements herein not misleading in the context of
such representations and warranties. The Placement Agent shall be entitled to
rely on such representations and warranties.

 

(p) No consent, authorization or filing of or with any court or governmental
authority is required in connection with the issuance or the consummation of the
transactions contemplated herein or in the other Company Transaction Documents,
except for required filings with the SEC and the applicable state securities
commissions relating specifically to the Offering (all of which filings will be
duly made by, or on behalf of, the Company), and those which are required to be
made after the First Closing (all of which will be duly made on a timely basis).

 



5

 

 

(q) The Company acknowledges that Adam S. Gottbetter is the owner of Gottbetter
Capital Group, Inc., Gottbetter & Partners, LLP and Gottbetter Capital Markets,
LLC.  Gottbetter Capital Group owns shares of the Company.  Gottbetter &
Partners, LLP is counsel to the company and has represented the company in the
proposed transaction for which it will receive legal fees in accordance with an
executed retainer agreement.  Gottbetter Capital Markets, LLC is a placement
agent for the private placement offering in the proposed transaction for which
it may receive placement agent fees in accordance with an executed placement
agent agreement.

 

(r) Neither the sale of the Units by the Company nor its use of the proceeds
thereof will violate the Trading with the Enemy Act, as amended, nor do any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto. Without limiting the foregoing, the Company is
not (a) a person whose property or interests in property are blocked pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) or (b) a person who engages in any
dealings or transactions, or be otherwise associated, with any such person. The
Company and its subsidiaries, if any, are in compliance, in all material
respects, with the USA Patriot Act of 2001 (signed into law October 26, 2001).

 

2B. Representations, Warranties and Covenants of Placement Agent. The Placement
Agent hereby represents and warrants to the Company that the following
representations and warranties are true and correct as of the date of this
Agreement:

 

(a) The Placement Agent is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of New York and has
all requisite corporate power and authority to enter into this Agreement and to
carry out and perform its obligations under the terms of this Agreement.

 

(b) This Agreement has been duly authorized, executed and delivered by the
Placement Agent, and upon due execution and delivery by the Company, this
Agreement will be a valid and binding agreement of the Placement Agent
enforceable against it in accordance with its terms, except as may be limited by
principles of public policy and, as to enforceability, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditor’s rights from time to time in effect and subject to
general equity principles.

 

(c) The Placement Agent is a member of FINRA and is registered as a
broker-dealer under the Exchange Act (as defined below), and under the
securities acts of each state into which it is making offers or sales of the
Units. None of the Placement Agent or its affiliates, or any person acting on
behalf of the foregoing (other than the Company, its or their affiliates or any
person acting on its or their behalf, in respect of which no representation is
made) has taken nor will it take any action that conflicts with the conditions
and requirements of, or that would make unavailable with respect to the
Offering, the exemption(s) from registration available pursuant to Rule 506 of
Regulation D, Rule 903 of Regulation S or Section 4(2) of the Act, or knows of
any reason why any such exemption would be otherwise unavailable to it. The
Placement Agent will conduct the Offering in compliance with all applicable
securities laws.

 

(d) None of the Placement Agent or its affiliates, or any person acting on
behalf of the foregoing, has engaged or will engage in any Directed Selling
Efforts (as such term is defined in Regulation S).

 

(e) Any offer or solicitation of an offer to buy Units made by the Placement
Agent or its affiliates, or any person acting on behalf of the foregoing, in
reliance on Rule 903 of Regulation S and in reliance upon similar exemptions
from registration available under applicable state securities laws, will be made
outside of the United States exclusively to persons or entities that are, and
will be at the time of the delivery of the Units, not a U.S. Person (as such
term is defined in Regulation S) and were, and are at the time of the delivery
of the Units, not acting for the account or benefit of a person in the United
States or a U.S. Person.

 

(f) Adam S. Gottbetter is the owner of Gottbetter Capital Group, Inc.,
Gottbetter & Partners, LLP and Gottbetter Capital Markets, LLC.  Gottbetter
Capital Group owns shares of the Company.  Gottbetter & Partners, LLP is counsel
to the company and has represented the company in the proposed transaction for
which it will receive legal fees in accordance with an executed retainer
agreement.  Gottbetter Capital Markets, LLC is a placement agent for the private
placement offering in the proposed transaction for which it may receive
placement agent fees in accordance with an executed placement agent agreement.

 



6

 

 

3. Placement Agent Compensation.

 

(a) In connection with the Offering, the Company will pay a cash fee (the “Agent
Cash Fee”) to the Placement Agent at each Closing equal to up to Ten Percent
(10%) of the gross sales price of the Units purchased by those investor(s)
introduced to the Company at such Closing.. Additionally, the Company will
deliver to the Placement Agent redeemable warrants exercisable for a period of
five (5) years from the Closing Date, to purchase a number of shares of Common
Stock equaling up to Ten Percent (10%) of the number of Units sold to the
investor(s) at such Closing (the “Broker Warrants), as applicable (“Agent Cash
Fee” and the “Broker Warrants” are referred to collectively as “Brokers’ Fees”).
The Broker Warrants shall be identical to the Investor Warrants in all material
respects, except that (i) the resale of the Common Stock underlying Broker
Warrants will not be covered by a registration statement and (ii) the Broker
Warrants will have an exercise price of $0.20 per share.

 

(b) The Company shall also pay to the Placement Agent a broker’s fee if any
person or entity contacted by the Placement Agent in connection with the
Offering, which person had not been introduced to the Company prior to or during
the Offering by someone other than the Placement Agent, invests in the Company
at any time prior to the date that is twelve (12) months after the earlier of
the Termination Date or the final Closing Date, regardless of whether such
person purchased Units in the Offering. Any such broker’s fee payable pursuant
to this Section 3(b) will be based on the fee structure in place for
broker-dealers participating in the applicable offering. In the event there are
no participating broker-dealers, the broker’s fee payable pursuant to this
Section 3(b) will be based on a fee arrangement negotiated between Placement
Agent and the Company.

 

(c) To the extent there is more than one Closing, payment of the proportional
amount of the Brokers’ Fees will be made out of the proceeds of subscriptions
for the Units sold at each Closing.

 

4. Subscription and Closing Procedures.

 

(a) The Company shall cause to be delivered to the Placement Agent copies of the
Subscription Documents and has consented, and hereby consents, to the use of
such copies for the purposes permitted by the Act and applicable securities laws
and in accordance with the terms and conditions of this Agreement, and hereby
authorizes the Placement Agent and its agents and employees to use the
Subscription Documents in connection with the sale of the Units until the
earlier of (i) the Termination Date or (ii) the Final Closing, and no person or
entity is or will be authorized to give any information or make any
representations other than those contained in the Subscription Documents or to
use any offering materials other than those contained in the Subscription
Documents in connection with the sale of the Units, unless the Company first
provides the Placement Agent with notification of such information,
representations or offering materials.

 

(b) The Company shall make available to the Placement Agent and its
representatives such information, including, but not limited to, financial
information, and other information regarding the Company (the “Information”), as
may be reasonably requested in making a reasonable investigation of the Company
and its affairs. The Company shall provide access to the officers, directors,
employees, independent accountants, legal counsel and other advisors and
consultants of the Company as shall be reasonably requested by the Placement
Agent. The Company recognizes and agrees that the Placement Agent (i) will use
and rely primarily on the Information and generally available information from
recognized public sources in performing the services contemplated by this
Agreement without independently verifying the Information or such other
information, (ii) does not assume responsibility for the accuracy of the
Information or such other information, and (iii) will not make an appraisal of
any assets or liabilities owned or controlled by the Company or its market
competitors.

 

(c) Each prospective purchaser will be required to complete and execute the
Subscription Documents, Anti-Money Laundering Form and other documents (the
“Subscription Documents”) which will be forwarded or delivered to the Placement
Agent at the Placement Agent’s offices at the address set forth in Section 12
hereof.

 



7

 

 

(d) Simultaneously with the delivery to the Placement Agent of the Subscription
Documents, the subscriber’s check or other good funds will be forwarded directly
by the subscriber to the escrow agent and deposited into a non interest bearing
escrow account (the “Escrow Account”) established for such purpose (the “Escrow
Agent”). All such funds for subscriptions will be held in the Escrow Account
pursuant to the terms of an escrow agreement among the Company, the Placement
Agent and the Escrow Agent. The Company will pay all fees related to the
establishment and maintenance of the Escrow Account. Subject to the receipt of
subscriptions for the amount for Closing, the Company will either accept or
reject, for any or no reason, the Subscription Documents in a timely fashion and
at each Closing will countersign the Subscription Documents and provide
duplicate copies of such documents to the Placement Agent for distribution to
the subscribers. The acceptance of any Subscription Documents will be subject to
the reasonable approval of the Company. The Company will give notice to the
Placement Agent of its acceptance of each subscription. The Company, or the
Placement Agent on the Company’s behalf, will promptly return to subscribers
incomplete, improperly completed, improperly executed and rejected subscriptions
and give written notice thereof to the Placement Agent upon such return.

 

(e) If subscriptions for a Closing have been accepted prior to the Termination
Date, the funds therefor have been collected by the Escrow Agent and all of the
conditions set forth elsewhere in this Agreement are fulfilled, a closing shall
be held promptly with respect to Units sold (the “First Closing”). Thereafter,
the remaining Units will continue to be offered and sold until the Termination
Date. Additional closings (“Closings”) may from time to time be conducted at
times mutually agreed to between the Placement Agent and the Company with
respect to additional Units sold, with the final closing (“Final Closing”) to
occur within 10 days after the earlier of the Termination Date and the date on
which the Maximum Amount has been subscribed for. Delivery of payment for the
accepted subscriptions for Units from the funds held in the Escrow Account will
be made at each Closing at the Placement Agent’s offices against delivery of the
Units by the Company at the address set forth in Section 12 hereof (or at such
other place as may be mutually agreed upon between the Company and the Placement
Agent), net of amounts due to the Placement Agent and its Blue Sky counsel as of
such Closing. Executed certificates for the shares of Common Stock comprising
the Units and the Investor Warrants and the Brokers’ Warrants will be in such
authorized denominations and registered in such names as the Placement Agent may
request on or before the date of each Closing (“Closing Date”). The certificates
will be forwarded to the subscriber directly by the transfer agent or the
Company’s designated agent at each Closing. The Company will issue the
certificates for the Common Stock comprising the Units and the Investor Warrants
and Brokers’ Warrants within twenty (20) days of the applicable Closing Date.

 

(f) If Subscription Documents have not been received and accepted by the Company
on or before the Termination Date for any reason, the Offering will be
terminated, no Units will be sold, and the Escrow Agent will, at the request of
the Placement Agent, cause all monies received from subscribers for the Units to
be promptly returned to such subscribers without interest, penalty, expense or
deduction.

 

5. Further Covenants.

 

The Company hereby covenants and agrees that:

 

(a) Except upon prior written notice to the Placement Agent, the Company shall
not, at any time prior to the Final Closing, knowingly take any action which
would cause any of the representations and warranties made by it in this
Agreement not to be complete and correct in all material respects on and as of
each Closing Date with the same force and effect as if such representations and
warranties had been made on and as of each such date (except to the extent any
representation or warranty relates to an earlier date).

 

(b) If, at any time prior to the Final Closing, any event shall occur that
causes a Company Material Adverse Effect which as a result it becomes necessary
to amend or supplement the Subscription Documents so that the representations
and warranties herein remain true and correct in all material respects, or in
case it shall be necessary to amend or supplement the Subscription Documents to
comply with Regulation D or any other applicable securities laws or regulations,
the Company will promptly notify the Placement Agent and shall, at its sole
cost, prepare and furnish to the Placement Agent copies of appropriate
amendments and/or supplements in such quantities as the Placement Agent may
reasonably request. The Company will not at any time before the Final Closing
prepare or use any amendment or supplement to the Subscription Documents of
which the Placement Agent will not previously have been advised and furnished
with a copy, or which is not in compliance in all material respects with the Act
and other applicable securities laws. As soon as the Company is advised thereof,
the Company will advise the Placement Agent and its counsel, and confirm the
advice in writing, of any order preventing or suspending the use of the
Subscription Documents, or the suspension of any exemption for such
qualification or registration thereof for offering in any jurisdiction, or of
the institution or threatened institution of any proceedings for any of such
purposes, and the Company will use their best efforts to prevent the issuance of
any such order and, if issued, to obtain as soon as reasonably possible the
lifting thereof.

 



8

 

 

(c) The Company shall comply with the Act, the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations thereunder, all
applicable state securities laws and the rules and regulations thereunder in the
states in which Placement Agent’s Blue Sky counsel has advised the Placement
Agent and/or the Company that the Units are qualified or registered for sale or
exempt from such qualification or registration, so as to permit the continuance
of the sales of the Units, and will file or cause to be filed with the SEC, and
shall promptly thereafter forward or cause to be forwarded to the Placement
Agent, any and all reports on Form D as are required. The Company will pay the
attorney’s fee and out of pocket expenses related to the filings for
registrations of sale or exemption from such qualifications with any state
securities commissions and any other regulatory agencies. Such fees will be paid
at the time of invoicing, or at the time of Closing, if known, and if not yet
invoiced, funds will remain in escrow to cover the estimated invoice.

 

(d) The Company shall use best efforts to qualify the Units for sale under the
securities laws of such jurisdictions in the United States as may be mutually
agreed to by the Company and the Placement Agent, and the Company will make or
cause to be made such applications and furnish information as may be required
for such purposes, provided that the Company will not be required to qualify as
a foreign corporation in any jurisdiction or execute a general consent to
service of process. The Company will, from time to time, prepare and file such
statements and reports as are or may be required to continue such qualifications
in effect for so long a period as the Placement Agent may reasonably request
with respect to the Offering.

 

(e) The Company shall place a legend on the certificates representing the shares
of Common Stock comprising the Units and the Investor Warrants and the Brokers’
Warrants that the securities evidenced thereby have not been registered under
the Act or applicable state securities laws, setting forth or referring to the
applicable restrictions on transferability and sale of such securities under the
Act and applicable state laws.

 

(f) The Company shall apply the net proceeds from the sale of the Units for the
purposes substantially as described in the Subscription Documents. Except as set
forth in the Subscription Documents, the Company shall not use any of the net
proceeds of the Offering to repay indebtedness to officers (other than accrued
salaries incurred in the ordinary course of business), directors or stockholders
of the Company without the prior written consent of the Placement Agent.

 

(g) During the Offering Period, the Company shall afford each prospective
purchaser of Units the opportunity to ask questions of and receive answers from
an officer of the Company concerning the terms and conditions of the Offering
and the opportunity to obtain such other additional information necessary to
verify the accuracy of the Subscription Documents to the extent the Company
possesses such information or can acquire it without unreasonable expense.

 

(h) Except with the prior written consent of the Placement Agent, the Company
shall not, at any time prior to the earlier of the Final Closing or the
Termination Date, except as contemplated by the Subscription Documents (i)
engage in or commit to engage in any transaction outside the ordinary course of
business as described in the Subscription Documents, (ii) issue, agree to issue
or set aside for issuance any securities (debt or equity) or any rights to
acquire any such securities, (iii) incur, outside the ordinary course of
business, any material indebtedness, (iv) dispose of any material assets, (v)
make any material acquisition or (vi) change its business or operations in any
material respect.

 

(i) The Company shall pay all reasonable expenses incurred in connection with
the preparation and printing of all necessary offering documents and instruments
related to the Offering and the issuance of the shares comprising the Units and
the Investor Warrants and will also pay for the Company’s expenses for
accounting fees, legal fees, printing costs, and other costs involved with the
Offering. The Company will provide at its own expense such quantities of the
Subscription Documents and other documents and instruments relating to the
Offering as the Placement Agent may reasonably request. The Company will pay at
its own expense in connection with the creation, authorization, issuance,
transfer and delivery of the Units, including, without limitation, fees and
expenses of any transfer agent or registrar; the fees and expenses of the Escrow
Agent; all fees and expenses of legal, accounting and other advisers to the
Company; the registration or qualification of the Units for offer and sale under
the securities or Blue Sky laws of such jurisdictions, payable within five (5)
days of being invoiced; and at the First Closing, or, if there is no Closing,
within ten (10) days after written request therefore following the Termination
Date, legal fees and expenses of the Placement Agent’s counsel, which legal fees
shall not exceed $15,000 plus expenses provided that such limitation shall in no
way affect the obligations of the Company with respect to indemnification and
contribution as set forth in Sections 8 and 9 herein.

 



9

 

 

6. Conditions of Placement Agent’s Obligations.

 

The obligations of the Placement Agent hereunder to affect a Closing are subject
to the fulfillment, at or before each Closing, of the following additional
conditions:

 

(a) Each of the representations and warranties made by the Company (when read
without regard to any qualification as to materiality or Material Adverse Effect
contained therein) shall be true and correct as of the date of this Agreement
and as of each Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date
(except for representations and warranties that speak as of a specific date),
except for any untrue or incorrect representation and warranty that,
individually or in the aggregate, does not have a Company Material Adverse
Effect.

 

(b) The Company shall have performed and complied in all material respects with
all agreements, covenants and conditions required to be performed and complied
with by this Agreement at or before the Closing.

 

(c) The Subscription Documents do not, and as of the date of any amendment or
supplement thereto will not, include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(d) No order suspending the use of the Subscription Documents or enjoining the
Offering or sale of the Units shall have been issued, and no proceedings for
that purpose or a similar purpose shall have been initiated or pending, or, to
the best of the Company’s knowledge, be contemplated or threatened.

 

(e) The Placement Agent shall have received a certificate of the Chief Executive
Officer of the Company, dated as of the Closing Date, certifying, as to the
fulfillment of the conditions set forth in subparagraphs (a), (b), (c) and (d)
above. The foregoing certificate shall only be required to be delivered on the
first Closing Date, unless any information contained in the certificate has
changed.

 

(f) The Company shall have delivered to the Placement Agent: (i) a good standing
certificate dated as of a date within 10 days prior to the Closing Date from the
secretary of state of its jurisdiction of incorporation and (ii) resolutions of
the Company’s Board of Directors approving this Agreement and the transactions
and agreements contemplated by this Agreement, and the Subscription Documents,
all as certified by the Chief Executive Officer of the Company.

 

(g) At each Closing, the Company shall pay and/or issue to the Placement Agent
the Brokers’ Fees earned in such Closing.

 

(h) All proceedings taken at or prior to the Closing in connection with the
authorization, issuance and sale of the shares comprising the Units and the
Investor Warrants will be reasonably satisfactory in form and substance to the
Placement Agent and its counsel, and such counsel shall have been furnished with
all such documents, certificates and opinions as it may reasonably request upon
reasonable prior notice in connection with the transactions contemplated hereby.

 



10

 

 

7. Conditions of the Company’s Obligations.

 

The obligations of the Company hereunder are subject to the satisfaction of each
of the following conditions:

 

(a) The satisfaction or waiver of all conditions to closing as set forth herein.

 

(b) As of each Closing, each of the representations and warranties made by
Placement Agent herein being true and correct as of the Closing Date for such
Closing.

 

(c) At each Closing, the Company shall have received the proceeds from the sale
of the Units that are part of such Closing less applicable Broker Fees.

 

7A. Mutual Condition. The obligations of the Placement Agent and the Company
hereunder are subject to the execution by each investor of Subscription
Documents in form and substance acceptable to the Placement Agent and the
Company and deposit by such investor with the escrow agent of all funds required
to be so deposited by such investor.

 

8. Indemnification.

 

(a) The Company will: (i) indemnify and hold harmless the Placement Agent, its
agents and their respective officers, directors, employees, selected dealers and
each person, if any, who controls the Placement Agent within the meaning of the
Act and such agents (each an “Indemnitee” or a “Placement Agent Party”) against,
and pay or reimburse each Indemnitee for, any and all losses, claims, damages,
liabilities or expenses whatsoever (or actions or proceedings or investigations
in respect thereof), severally (which will, for all purposes of this Agreement,
include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees, including appeals), to which
any Indemnitee may become subject (a) under the Act or otherwise, in connection
with the offer and sale of the Units and (b) as a result of the breach of any
representation, warranty or covenant made by the Company herein, regardless of
whether such losses, claims, damages, liabilities or expenses shall result from
any claim by any Indemnitee or by any third party; and (ii) reimburse each
Indemnitee for any legal or other expenses reasonably incurred in connection
with investigating or defending against any such loss, claim, action, proceeding
or investigation; provided, however, the Company will not be liable in any such
case to the extent that any such claim, damage or liability is finally
judicially determined to have resulted from (A) an untrue statement or alleged
untrue statement of a material fact made in the Subscription Documents, or an
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, made
solely in reliance upon and in conformity with written information furnished to
the Company by the Placement Agent specifically for use in the Subscription
Documents or (B) any violations by the Placement Agent of the Act or state
securities laws which does not result from a violation thereof by the Company or
any of their respective affiliates or (C) due to the intentional or negligent
misrepresentation and/or malfeasance of the Placement Agent. In addition to the
foregoing agreement to indemnify and reimburse, the Company will indemnify and
hold harmless each Indemnitee against any and all losses, claims, damages,
liabilities or expenses whatsoever (or actions or proceedings or investigations
in respect thereof), joint or several (which shall, for all purposes of this
Agreement, include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees, including appeals) to which
any Indemnitee may become subject insofar as such costs, expenses, losses,
claims, damages or liabilities arise out of or are based upon the claim of any
person or entity that he or it is entitled to broker’s or finder’s fees from any
Indemnitee in connection with the Offering as a result of the Company obligating
itself or any Indemnitee to pay such a fee, other than fees due to the Placement
Agent, its dealers, sub-agents or finders. The foregoing indemnity agreements
will be in addition to any liability the Company may otherwise have.

 

(b) The Placement Agent will indemnify and hold harmless the Company, its
subsidiaries, and their respective officers, directors, and each person, if any,
who controls such entity within the meaning of the Act (collectively, the
“Company Indemnitees”) against, and pay or reimburse any such person for, any
and all losses, claims, damages, liabilities or expenses whatsoever (or actions,
proceedings or investigations in respect thereof) to which the Company or any
such person may become subject under the Act or otherwise, whether such losses,
claims, damages, liabilities or expenses shall result from any claim of the
Company or any such person who controls the Company within the meaning of the
Act or by any third party, but only to the extent that such losses, claims,
damages or liabilities are based upon any violations by the Placement Agent of
the Act or state securities laws which does not result from a violation thereof
by the Company or any of their respective affiliates, any untrue statement or
alleged untrue statement of any material fact contained in the Subscription
Documents made in reliance upon and in conformity with information contained in
the Subscription Documents relating to the Placement Agent, or an omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in either case, if
made or omitted in reliance upon and in conformity with written information
furnished to the Company by the Placement Agent, specifically for use in the
preparation thereof or due to the intentional or negligent misrepresentation and
/ or malfeasance of the Placement Agent. The Placement Agent will reimburse the
Company or any such person for any legal or other expenses reasonably incurred
in connection with investigating or defending against any such loss, claim,
damage, liability or action, proceeding or investigation to which such indemnity
obligation applies. In addition to the foregoing agreement to indemnify and
reimburse, the Placement Agent will indemnify and hold harmless each Company
Indemnitee against any and all losses, claims, damages, liabilities or expenses
whatsoever (or actions or proceedings or investigations in respect thereof),
joint or several (which shall, for all purposes of this Agreement, include, but
not be limited to, all reasonable costs of defense and investigation and all
reasonable attorneys’ fees, including appeals) to which any Company Indemnitee
may become subject insofar as such costs, expenses, losses, claims, damages or
liabilities arise out of or are based upon the claim of any person or entity
that he or it is entitled to broker’s or finder’s fees from any Company
Indemnitee in connection with the Offering as a result of the Placement Agent
obligating itself or any Company Indemnitee to pay such a fee. The foregoing
indemnity agreements are in addition to any liability which the Placement Agent
may otherwise have.

 



11

 

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, claim, proceeding or investigation
(the “Action”), such indemnified party, if a claim in respect thereof is to be
made against the indemnifying party under this Section 8, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability that it may have
to any indemnified party under this Section 8 unless the indemnifying party has
been substantially prejudiced by such omission. The indemnifying party will be
entitled to participate in and, to the extent that it may wish, jointly with any
other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it that are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party. No settlement
of any Action against an indemnified party will be made without the consent of
the indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld or delayed in light of all factors of importance to such
party, and no indemnifying party shall be liable to indemnify any person for any
settlement of any such claim effected without such indemnifying party’s consent.

 

9. Contribution.

 

To provide for just and equitable contribution, if: (i) an indemnified party
makes a claim for indemnification pursuant to Section 8 hereof and it is finally
determined, by a judgment, order or decree not subject to further appeal that
such claims for indemnification may not be enforced, even though this Agreement
expressly provides for indemnification in such case; or (ii) any indemnified or
indemnifying party seeks contribution under the Act, the Exchange Act, or
otherwise, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company on the one hand and the Placement Agent on the other in connection with
the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Placement Agent on the other shall be deemed to be in
the same proportion as the total net proceeds from the Offering (before
deducting expenses) received by the Company bear to the total Brokers’ Fees
received by the Placement Agent. The relative fault, in the case of an untrue
statement, alleged untrue statement, omission or alleged omission will be
determined by, among other things, whether such statement, alleged statement,
omission or alleged omission relates to information supplied by the Company or
by the Placement Agent, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement, alleged
statement, omission or alleged omission. The Company and the Placement Agent
agree that it would be unjust and inequitable if the respective obligations of
the Company and the Placement Agent for contribution were determined by pro rata
allocation of the aggregate losses, liabilities, claims, damages and expenses or
by any other method or allocation that does not reflect the equitable
considerations referred to in this Section 9. No person guilty of a fraudulent
misrepresentation (within the meaning of Section 10(f) of the Act) will be
entitled to contribution from any person who is not guilty of such fraudulent
misrepresentation. For purposes of this Section 9, each person, if any, who
controls the Placement Agent within the meaning of the Act will have the same
rights to contribution as the Placement Agent, and each person, if any, who
controls the Company within the meaning of the Act will have the same rights to
contribution as the Company, subject in each case to the provisions of this
Section 9. Anything in this Section 9 to the contrary notwithstanding, no party
will be liable for contribution with respect to the settlement of any claim or
action effected without its written consent. This Section 9 is intended to
supersede, to the extent permitted by law, any right to contribution under the
Act, the Exchange Act or otherwise available.

 



12

 

 

10. Termination.

 

(a) The Offering may be terminated by the Placement Agent at any time prior to
the expiration of the Offering Period in the event that: (i) any of the
representations, warranties or covenants of the Company contained herein or in
the Subscription Documents shall prove to have been false or misleading in any
material respect when actually made; (ii) the Company shall have failed to
perform any of its material obligations hereunder or under any other Company
Transaction Document or any other transaction document; (iii) there shall occur
any event, within the control of the Company that is reasonably likely to
materially and adversely affect the transactions contemplated hereunder or the
ability of the Company to perform hereunder; or (iv) the Placement Agent
determines that it is reasonably likely that any of the conditions to Closing to
be fulfilled by the Company set forth herein will not, or cannot, be satisfied.

 

(b) The Offering may be terminated by the Company at any time prior to the
expiration of the Offering Period (i) in the event that the Placement Agent or
any subagent shall have failed to perform any of its material obligations
hereunder, or (ii) on account of the Placement Agent’s or any subagent’s fraud,
illegal or willful misconduct or gross negligence or (iii) a material breach of
this Agreement by the Placement Agent or any subagent. In the event of any such
termination by the Company, the Placement Agent shall not be entitled to any
amounts whatsoever except (i) as may be due under any indemnity or contribution
obligation provided herein or in any other Company Transaction Document, at law
or otherwise and (ii) it shall retain any Brokers’ Fees received for Closings
that occurred prior to the Termination Date.

 

(c) This Offering may be terminated upon mutual agreement of the Company and the
Placement Agent at any time prior to the expiration of the Offering Period.

 

(d) Before any termination by the Placement Agent under Section 10(a) or by the
Company under Section 10(b) shall become effective, the terminating party shall
give five (5) days prior written notice to the other party of its intention to
terminate the Offering (the “Termination Notice”). The Termination Notice shall
specify the grounds for the proposed termination. If the specified grounds for
termination, or their resulting adverse effect on the transactions contemplated
hereby, are curable, then the other party shall have three (3) days from the
Termination Notice within which to remove such grounds or to eliminate all of
their material adverse effects on the transactions contemplated hereby;
otherwise, the Offering shall terminate.

 

(e) Upon any termination pursuant to this Section 10, the Placement Agent and
the Company will instruct the Escrow Agent to cause all monies received with
respect to the subscriptions for Units not accepted by the Company to be
promptly returned to such subscribers without interest, penalty or deduction.

 



13

 

 

 

11. Survival.

 

(a) The obligations of the parties to pay any costs and expenses hereunder and
to provide indemnification and contribution as provided herein shall survive any
termination hereunder. In addition, the provisions of Sections 3, and 8 through
17 shall survive the sale of the Units or any termination of this Agreement.

 

(b) The respective indemnities, covenants, representations, warranties and other
statements of the Company and the Placement Agent set forth in or made pursuant
to this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of, and regardless of any access to
information by the Company or the Placement Agent, or any of their officers or
directors or any controlling person thereof, and will survive the sale of the
Units or any termination of the Offering hereunder. Notwithstanding the
foregoing, if either party effects a Closing with knowledge that one or more of
the other party’s representations and warranties has become untrue or inaccurate
in any material respect or that such other party has failed to comply or satisfy
in any material respect a covenant, condition or agreement of it or them, the
party so effecting the Closing shall be deemed to have waived any claim based on
the breach of such inaccurate representation and warranty or the failure to have
complied with the specific covenant or condition.

 

12. Notices.

 

All communications hereunder will be in writing and, except as otherwise
expressly provided herein or after notice by one party to the other of a change
of address, if sent to the Placement Agent, will be mailed, sent by overnight
courier or telefaxed and confirmed to Gottbetter Capital Markets, LLC 488
Madison Avenue, 12th Floor, New York, New York 10022, Attention: Mr. Julio A.
Marquez, President, telefax number (212) 400-6999, with a copy to: Law Offices
of Barbara J. Glenns, Esq. 30 Waterside Plaza, Suite 25G, New York, New York
10010, Attn: Barbara J. Glenns, Esq., telefax number (212) 689-6578, if sent to
Rackwise, Inc. will be mailed, sent by overnight courier, or certified mail,
return receipt requested and confirmed to 2365 Iron Point Road, Suite 190,
Folsom, CA 95630 Attn: Guy A. Archbold, President and CEO, telefax number (415)
358-4665 with a copy to: Gottbetter & Partners, LLP 488 Madison Avenue, 12th
Floor, New York, NY 10022 telefax: 212-400-6901 Attn: Scott Rapfogel, Esq.

 

13. Governing Law, Jurisdiction.

 

This Agreement shall be deemed to have been made and delivered in New York City
and shall be governed as to validity, interpretation, construction, effect and
in all other respects by the internal laws of the State of New York without
regard to principles of conflicts of law thereof.

 

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO the exclusive
jurisdiction of finra ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT
SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO
FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEw york. JUDGMENT ON ANY AWARD OF
ANY SUCH ARBITRATION MAY BE ENTERED IN THE SUPREME COURT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURT HAVING JURISDICTION OVER THE PERSON OR PERSONS
AGAINST WHOM SUCH AWARD IS RENDERED. THE PARTIES AGREE THAT THE DETERMINATION OF
THE ARBITRATORS SHALL BE BINDING AND CONCLUSIVE UPON THEM. THE PREVAILING PARTY,
AS DETERMINED BY SUCH ARBITRATORS, IN A LEGAL PROCEEDING SHALL BE ENTITLED TO
COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE ATTORNEY’S FEES FROM THE OTHER
PARTY. PRIOR TO FILING AN ARBITRATION, THE PARTIES HEREBY AGREE THAT THEY WILL
ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST BY SUBMITTING THE MATTER FOR
RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL PARTIES, AND WHOSE EXPENSES WILL BE
BORNE EQUALLY BY ALL PARTIES. THE MEDIATION WILL BE HELD IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, ON AN EXPEDITED BASIS. IF THE PARTIES CANNOT
SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH MEDIATION, THE MATTER WILL BE
RESOLVED BY ARBITRATION. THE ARBITRATION SHALL TAKE PLACE IN THE COUNTY OF NEW
YORK, THE STATE OF NEW YORK, ON AN EXPEDITED BASIS.

 



14

 

 

14. Miscellaneous.

 

A. No provision of this Agreement may be changed or terminated except by a
writing signed by the party or parties to be charged therewith. Unless expressly
so provided, no party to this Agreement will be liable for the performance of
any other party’s obligations hereunder. Either party hereto may waive
compliance by the other with any of the terms, provisions and conditions set
forth herein; provided, however, that any such waiver shall be in writing
specifically setting forth those provisions waived thereby. No such waiver shall
be deemed to constitute or imply waiver of any other term, provision or
condition of this Agreement. Neither party may assign its rights or obligations
under this Agreement to any other person or entity without the prior written
consent of the other party.

 

B. Each party shall, without payment of any additional consideration by any
other party, at any time on or after the date of any Closings, take such further
action and execute such other and further documents and instruments as the other
party may reasonably request in order to provide the other party with the
benefits of this Agreement.

 

C. The Parties to this Agreement each hereby confirm that they will cooperate
with each other to the extent that it may become necessary to enter into any
revisions or amendments to this Agreement, in the future to conform to any
federal or state regulations as long as such revisions or amendments do not
materially alter the obligations or benefits of either party under this
Agreement.

 

15. Entire Agreement; Severability.

 

This Agreement together with any other agreement referred to herein supersedes
all prior understandings and written or oral agreements between the parties with
respect to the Offering and the subject matter hereof. If any portion of this
Agreement shall be held invalid or unenforceable, then so far as is reasonable
and possible (i) the remainder of this Agreement shall be considered valid and
enforceable and (ii) effect shall be given to the intent manifested by the
portion held invalid or unenforceable.

 

16. Counterparts.

 

This Agreement may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.

 



15

 

 

17. Confidentiality.

 

(a) The Placement Agent will maintain the confidentiality of the Information
and, unless and until such information shall have been made publicly available
by the Company or by others without breach of a confidentiality agreement, shall
disclose the Information only as authorized by the Company or as required by law
or by order of a governmental authority or court of competent jurisdiction. In
the event the Placement Agent is legally required to make disclosure of any of
the Information, the Placement Agent will give prompt notice to the Company
prior to such disclosure, to the extent the Placement Agent can practically do
so.

 

(b) The foregoing paragraph shall not apply to information that:

 

(i) at the time of disclosure by the Company, is or thereafter becomes,
generally available to the public or within the industries in which the Company
conducts business, other than as a result of a breach by the Placement Agent of
its obligations under this Agreement;

 

(ii) prior to or at the time of disclosure by the Company, was already in the
possession of, the Placement Agent or any of its affiliates, or could have been
developed by them from information then lawfully in their possession, by the
application of other information or techniques in their possession, generally
available to the public; at the time of disclosure by the Company thereafter, is
obtained by the Placement Agent or any of its affiliates from a third party who
the Placement Agent reasonably believes to be in possession of the information
not in violation of any contractual, legal or fiduciary obligation to the
Company with respect to that information; or is independently developed by the
Placement Agent or its affiliates.

 

The exclusions set forth in sub-section (b) above shall not apply to pro forma
financial information of the Company, which pro forma Information shall in all
events be subject to sub-section (a) above.

 

(c) Nothing in this Agreement shall be construed to limit the ability of the
Placement Agent or its affiliates to pursue, investigate, analyze, invest in, or
engage in investment banking, financial advisory or any other business
relationship with entities other than the Company, notwithstanding that such
entities may be engaged in a business which is similar to or competitive with
the business of the Company, and notwithstanding that such entities may have
actual or potential operations, products, services, plans, ideas, customers or
supplies similar or identical to the Company’s, or may have been identified by
the Company as potential merger or acquisition targets or potential candidates
for some other business combination, cooperation or relationship. The Company
expressly acknowledges and agrees that they do not claim any proprietary
interest in the identity of any other entity in its industry or otherwise, and
that the identity of any such entity is not confidential information.

 

[Signatures on following page]

 

16

 



 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly sign and return this
Agreement, whereupon it will become a binding agreement as provided herein,
between the Company and the Placement Agent in accordance with its terms.

 

RACKWISE, INC.

 

 

By: /s/ Guy A. Archbold                          

Name: Guy A. Archbold

Title: President and Chief Executive Officer

   2365 Iron Point Road

   Suite 190

   Folsom, CA 95630

 

Accepted and agreed to this

1st day of September 2012:

 

GOTTBETTER CAPITAL MARKETS, LLC

 

 

By: /s/ Julio A. Marquez                        

Name: Julio A. Marquez

Title: President

 



 

 

 

AMENDMENT NO. 1 TO

PLACEMENT AGENCY AGREEMENT

 

This Amendment No. 1 to the Placement Agency Agreement (this “Amendment”) is
entered into as of the 30th day of December 2012, by and between Rackwise, Inc.,
a Nevada corporation (the “Company”), and Gottbetter Capital Markets, LLC
(“Markets”), and amends that certain Placement Agency Agreement, dated as of
September 1, 2012 (as amended, the “PAA”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
PAA.

 

1. The parties to the PAA hereby amend and restate in its entirety the second
paragraph of the PAA to read as follows:

 

The Offering of the Units will be made by the Placement Agent and certain
selected dealers, with each Unit consisting of one (1) share of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), and a redeemable
warrant to purchase one share (1) share of Common Stock at an exercise price of
$0.30 per full share for five (5) years (the “Investor Warrants”). The Offering
Price per Unit will be Fifteen Cents ($0.15). The Offering will consist of a
maximum of Twenty Five Million (25,000,000) Units (the “Maximum Amount”). In the
event the Offering is oversubscribed, the Company may sell up to an additional
Five Million (5,000,000) Units (the “Over-allotment Option”). The Investor
Warrants shall have “weighted average” anti-dilution protection, subject to
customary exceptions, as per the terms set forth therein.

 

2. The parties to the PAA hereby amend and restate in its entirety the fourth
paragraph of the PAA to read as follows:



The Placement Agent shall accept subscriptions only from (i) persons or entities
who qualify as “accredited investors,” as such term is defined in Rule 501 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under Section 4(2) of the Securities Act of
1933, as amended (the “Act”) and (ii) persons or entities who are offered and
purchase the Units in an Offshore Transaction (as such term is defined in
Regulation S (“Regulation S”) as promulgated by the SEC under the Act) and who
are not U.S. Persons (as such term is defined in Regulation S) and are not
acting for the account or benefit of a person in the United States or a U.S.
Person. The Units will be offered until the earlier of the time that all Units
offered in the Offering are sold or until December 30, 2012 (the “Initial
Offering Period”), which date may be mutually extended by the Company and the
Placement Agent in writing until February 1, 2013 (this additional period and
the Initial Offering Period shall be referred to as the “Offering Period”). The
date on which the Offering is terminated shall be referred to as the
“Termination Date.”

 

3. The parties to the PAA hereby amend and restate in its entirety Paragraph
3(a) Placement Agent Compensation of the PAA to read as follows:

 



    3. Placement Agent Compensation

 

    (a) In connection with the Offering, the Company will pay a cash fee (the
“Agent Cash Fee”) to the Placement Agent at each Closing equal to up to Ten
Percent (10%) of the gross sales price of the Units purchased by those
investor(s) introduced to the Company at such Closing. Additionally, the Company
will deliver to the Placement Agent redeemable warrants exercisable for a period
of five (5) years from the Closing Date, to purchase a number of shares of
Common Stock equaling up to Ten Percent (10%) of the number of Units sold to the
investor(s) at such Closing (the “Broker Warrants), as applicable (“Agent Cash
Fee” and the “Broker Warrants” are referred to collectively as “Brokers’ Fees”).
The Broker Warrants shall be identical to the Investor Warrants in all material
respects, except that (i) the resale of the Common Stock underlying Broker
Warrants will not be covered by a registration statement and (ii) the Broker
Warrants will have an exercise price of $0.15 per share.

 



 

 

 

4. This Amendment is hereby made part of and incorporated into the PAA, with all
the terms and conditions of the PAA remaining in full force and effect, except
to the extent modified hereby.

 

5. This Amendment may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent thereunto duly authorized, this Amendment No. 1 to
Placement Agency Agreement as of the date first above written.

 

 

RACKWISE, INC.

 

 

By: /s/ Guy A. Archbold                  

Name: Guy A. Archbold

Title: President and Chief Executive Officer

 

 

GOTTBETTER CAPITAL MARKETS, LLC

 

 

By: /s/ Julio A. Marquez                   

Name: Julio A. Marquez

Title: President

 

 

